Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 14-20 and newly added claims 21-33; and Fig. 12 in the reply filed on 07/06/2021 is acknowledged.  
Newly submitted claims 21-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: there is a two way distinction between the combination of claim 14 and subcombination of claim 21 and subcombination of claim 31.  Claim 14 is a combination that does not require all of the particulates of the subcombinations as claimed since the subcombination of claim 21 requires a middle portion configured to be placed near the upper lateral cartilage and second end configured to be placed near the lower lateral cartilage; and the subcombination of claim 31 requires a middle portion, a second anchor and the first and second anchors are configured to be compressed during delivery.  The subcombination of claims 21 has a separate utility such as it can be used without an anchor and the subcombination of claim 31 has a separate utility such as it can be used without the expanded shape comprises a curved shape extending toward a second end. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Thus, claims 14-20 are presently pending. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindh, SR. et al. (2009/0312791) “Lindh” in view of Morency et al. (2003/0149447) “Morency”.  
Regarding claim 14, Lindh discloses an implant 20 (Fig. 2) comprising: a first elongate body 22 configured to reside within the nose of a patient (the body 22 is fully capable of performing the intended use of residing within the nose of a patient), the first elongate body comprising a first end 32 comprising an anchor portion 26 configured to have a compressed shape and an expanded shape (Fig. 2 and par. 0010 discloses the barbs 26 have a inwardly collapsed configuration and an outwardly deflected configuration), thereby forming a first anchor (barbs 26 function as an anchor, Fig. 2), the expanded shape configured to anchor the first elongate body (Fig. 2 and par. 00002), wherein the first elongate body is configured to transition between the expanded shape and the compressed shape (Fig. 2 and par. 0010 disclose the bars 26 transition between inwardly collapsing and outwardly deflecting); except for disclosing a cartilage support implant; wherein the expanded shape comprises a curved shape extending toward a second end of the elongate body, opposite the first end and wherein the implant is made of bioresorbable material.  
However, Morency teaches a similar implant comprising a cartilage support implant (the suture in Morency is made of the same bioresorbable material as the present invention which allows the suture the ability to perform the intended use of being a cartilage support implant; par. 0053; the combination of Lindh and Morency arrive at a cartilage support implant) comprising an elongate body (Fig. 8A) having an anchor portion (barb 92; Fig. 8B), the anchor portion having an expanded shape comprising a curved shape 94 extending toward a second end of an elongate body (par. 0044 and Figs. 8A-8B disclose the anchor 92 has a concave curvature), opposite the first end (the opposing ends of body of implant 90; Fig. 8A) and wherein the implant is made of bioresorbable material (par. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Lindh to include the expanded shape comprises a curved shape extending toward a second end of the elongate body, opposite the first end and wherein the implant is made of bioresorbable material resulting in a cartilage support implant, as taught and suggested by Morency, for allowing the anchor to have bendability and a curved shape easily conforming to the surrounding implantation site and using biocompatible materials that do not require being removed from the implantation site. 
Regarding claim 16, Lindh discloses wherein the expanded shape comprises a second curved shape extending toward a second end of the elongate body, opposite the first end, thereby forming a second anchor (Fig. 2 discloses another/second anchor 26).
Regarding claims 15 and 17, Lindh in view of Morency discloses the claimed invention of claims 14 and 16; except for wherein the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees.  However, Morency does disclose barb 92 has a certain degree of curvature (par. 0044).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Lindh in view of Morency to include wherein the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees, since these are result effective variables that contribute to the overall curvature and surrounding tissue engagement, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees would allow for the anchors to securely engage the implant with the surrounding implantation site.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that wherein the first anchor curves between 5 and 360 degrees and the second anchor curves between 5 and 360 degrees, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 18, Lindh discloses the first elongate body comprises an additional anchor feature along the length of the first elongate body (Fig. 2 discloses additional barbs 26 formed on the bottom along the length of the body 22).
Regarding claim 19, Lindh discloses additional anchor feature comprises a spike (the barbs 26 comprise spikes or edges 34).
Regarding claim 20, Lindh in view of Morency teach the first elongate body is configured to be trimmed for length when in the compressed shape (the elongate body 22 is fully capable of performing the intended use of being trimmed when in compressed shape since it’s made of bioabsorbable material and comprises the required structure of claim 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774